DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-8 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 recite the limitation "the matching circuit" in lines 2.  There is insufficient antecedent basis for this limitation in the claim. It will be construed as “a matching circuit” for the purposes of examination. 
Claims 4-8 and 13-17 are dependent on claim 3 and 12, respectively, and therefore also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pascolini et al. (US 2013/0169490, hereby referred as Pascolini) in view of Nubia Technology Co LTD (CN 107069211, hereby referred as Nubia).
Regarding claim 1, Pascolini teaches the following:
an antenna structure comprising: 
a housing (element 12, figures 1, 3, and 8A, paragraphs [0042]-[0043]) defining a slot (elements 18A and 18B and the spacing of element 52 from element 16’, figures 3 and 8A), wherein the slot divides the housing into a radiating portion (element 16’, figure 3 and 8A) and a grounding portion (element 52, figures 3 and 8A), and the grounding portion is spaced apart from the radiating portion and grounded (as shown in figures 3 and 8A); 
a feed source (element 92, figure 8A) electrically connected to the radiating portion for supplying current to the radiating portion (as shown in figure 8A); 
a connecting portion (element 94, figure 8A) having one end electrically connected to the radiating portion and another end electrically connected to the grounding portion for grounding the radiating portion (“Short circuit branch 94 may be coupled between arm 16' and ground 52”, paragraph [0046]).

Nubia suggests the teachings of a similar antenna structure that also comprises a coupling portion (element 10, figure 3) having one end electrically connected to the grounding portion (“the USB-C interface 10 is connected to the ground of the circuit board” and “the USB-C interface 10 and the small PCB board can be connected through metal springs and screws, and connected to the metal connection area 50 through the small PCB board”, paragraph [0091]) and another end spaced apart from the radiating portion (“Further, there is a gap between the USB-C interface 10 and the antenna radiation area 20”, paragraph [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna structure of Pascolini include a coupling portion having one end electrically connected to the grounding portion and another end spaced apart from the radiating portion as suggested by the teachings of Pascolini and Nubia which can act as an input/output device in order to allow for data transfer to occur through the coupling portion (Pascolini, paragraph [0037]), which can also be used to allow the antenna structure to operate in an additional frequency due to the close proximity of the coupling portion with the radiating portion without providing additional antenna wiring (Nubia, paragraphs [0088]).

Regarding claim 2, Pascolini as referred in claim 1 teaches the following:
wherein the housing comprises a back plate (Pascolini, element 52, figures 3 and 8A, paragraph [0042], “Ground plane 52 may be formed … from conductive structures that form exterior parts of housing 12”) and a side frame (Pascolini, elements 16 and 16’, figures 1, 3, and 8A), the side frame is positioned around a periphery portion of the back plate (Pascolini, as shown in figures 1 and 3), the side frame comprises an end portion (Pascolini, End, figure 3 as shown below), a first side portion (Pascolini, 1st, figure 3 as shown below), and a second side portion (Pascolini, 2nd, figure 3 as shown below), the first side portion and the second side portion are respectively connected to two ends of the end portion (Pascolini, figure 3 as shown below); and wherein the slot is defined in the back plate and cuts through the first side portion and the second side portion (Pascolini, as shown in figures 3 and 8A)

    PNG
    media_image1.png
    649
    447
    media_image1.png
    Greyscale


Regarding claim 3, the combination of Pascolini and Nubia as referred in claim 2 teaches the following:
wherein the feed source (Pascolini, element 92, figure 8A) is electrically connected to the radiating portion (Pascolini, element 16’, figure 8A) through the matching circuit (Pascolini, element 96, figure 8A), so as to divide the radiating portion into a first radiating section (Pascolini, HB section, figure 8A) and a second radiating section (Pascolini, LB section, figure 8A); and wherein one portion of the radiating portion between the feed source and the first side portion is the first radiating section (Pascolini, HB radiating section, figure 8A), and another portion of the radiating portion between the feed source and the second side portion is the second radiating section (Pascolini, LB radiating section, figure 8A).

Regarding claim 4, the combination of Pascolini and Nubia as modified in claim 3 teaches the following:
wherein when the feed source (Pascolini, element 92, figure 8A) supplies current, the current flows through the matching circuit  (Pascolini, element 96, figure 8A) and the first radiating section  (Pascolini, HB radiating section, figure 8A) to excite a first resonant mode for generating radiation signals in a first frequency band (Pascolini, HB, figure 8A); wherein the current flowing through the matching circuit further flows through the second radiating section (Pascolini, LB radiating section, figure 8A) to excite a second resonant mode for generating radiation signals in a second frequency band  (Pascolini, LB, figure 8A); and wherein a frequency of the first frequency band is higher than a frequency of the second frequency band  (Pascolini, figures 8A-8B, paragraph [0055]).

Regarding claim 5, the combination of Pascolini and Nubia as modified in claim 4 teaches the following:
wherein the connecting portion (Pascolini, element 94, figure 8A) is positioned between the feed source (Pascolini, element 92, figure 8A) and the first side portion (Pascolini, 1st, figure 3 as shown above), one end of the connecting portion is electrically connected to the first radiating section (Pascolini, element 16’, figure 8A), and another end of the connecting portion is electrically connected to the grounding portion (Pascolini, element 52, figure 8A); and wherein the first frequency band is adjusted by adjusting a length of the connecting portion and a grounding location of the connecting portion (Pascolini, it is inherent that changing the grounding location and length of the connecting portion (which is acting as a short to ground) would adjust the first frequency band of the antenna).

Regarding claim 6, Pascolini as modified in claim 3 teaches the antenna structure without explicitly teaching the following:
wherein the coupling portion comprises a connecting section and a coupling section, one end of the connecting section is perpendicularly connected to one end of the grounding portion adjacent to the slot, and another end of the connecting section extends along a direction perpendicular to the back plate and parallel to the end portion; and wherein one end of the coupling section is perpendicularly connected to one end of the connecting section away from the grounding portion, another end of the coupling section extends along a direction parallel to the back plate towards the end portion, and the coupling section is parallel to the radiating portion.
However Nubia does teach that the coupling portion is connected to the grounding portion (“the USB-C interface 10 is connected to the ground of the circuit board” and “the USB-C interface 10 and the small PCB board can be connected through metal springs and screws, and connected to the metal connection area 50 through the small PCB board”, paragraph [0091]) and another end spaced apart from the radiating portion (“Further, there is a gap between the USB-C interface 10 and the antenna radiation area 20”, paragraph [0090]). This suggests that there would need to be a connecting section and a coupling section.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the coupling portion of Pascolini as modified to comprise a connecting section and a coupling section, one end of the connecting section is perpendicularly connected to one end of the grounding portion adjacent to the slot, and another end of the connecting section extends along a direction perpendicular to the back plate and parallel to the end portion; and wherein one end of the coupling section is perpendicularly connected to one end of the connecting section away from the grounding portion, another end of the coupling section extends along a direction parallel to the back plate towards the end portion, and the coupling section is parallel to the radiating portion as suggested by the teachings of Nubia in order to allow for there to be space between the coupling portion and the radiating portion which can be used to allow for capacitive coupling with the radiating portion to allow a third frequency to resonant (paragraph [0088]).

Regarding claim 7, the combination of Pascolini and Nubia as modified in claim 6 teaches the following:
wherein when the feed source supplies current, the current flows through the second radiating section and is coupled to the coupling portion through the second radiating section (Nubia, paragraph [0088]); wherein the second radiating section generates a harmonic frequency to excite a third resonant mode for generating radiation signals in a third frequency band (Nubia, paragraph [0088]); and wherein the third frequency band is adjusted by adjusting a size of the coupling portion, a location of the coupling portion, and a distance between the coupling portion and the second radiating section (Nubia, it is inherent that changing the size, location, and distance of the coupling portion to the second radiating section would adjust the resonant frequency band).

Regarding claim 9, Pascolini teaches the following:
a wireless communication device comprising: 
an antenna structure (element 10, figure 3) comprising: 
a housing (element 12, figures 1, 3, and 8A, paragraphs [0042]-[0043]) defining a slot (elements 18A and 18B and the spacing of element 52 from element 16’, figures 3 and 8A), wherein the slot divides the housing into a radiating portion (element 16’, figure 3 and 8A) and a grounding portion (element 52, figures 3 and 8A), and the grounding portion is spaced apart from the radiating portion and grounded (as shown in figures 3 and 8A); 
a feed source (element 92, figure 8A) electrically connected to the radiating portion for supplying current to the radiating portion (as shown in figure 8A); 
a connecting portion (element 94, figure 8A) having one end electrically connected to the radiating portion and another end electrically connected to the grounding portion for grounding the radiating portion (“Short circuit branch 94 may be coupled between arm 16' and ground 52”, paragraph [0046]).
Pascolini does not explicitly teach a coupling portion having one end electrically connected to the grounding portion and another end spaced apart from the radiating portion. However Pascolini does suggests that there are input-output devices (element 32, figure 32) that may include data ports (paragraph [0037]) which would may be construed as a coupling portion.
Nubia suggests the teachings of a similar antenna structure that also comprises a coupling portion (element 10, figure 3) having one end electrically connected to the grounding portion (“the USB-C interface 10 is connected to the ground of the circuit board” and “the USB-C interface 10 and the small PCB board can be connected through metal springs and screws, and connected to the metal connection area 50 through the small PCB board”, paragraph [0091]) and another end spaced apart from the radiating portion (“Further, there is a gap between the USB-C interface 10 and the antenna radiation area 20”, paragraph [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna structure of Pascolini include a coupling portion having one end electrically connected to the grounding portion and another end spaced apart from the radiating portion as suggested by the teachings of Pascolini and Nubia which can act as an input/output device in order to allow for data transfer to occur through the coupling portion (Pascolini, paragraph [0037]), which can also be used to allow the antenna structure to operate in an additional frequency due to the close proximity of the coupling portion with the radiating portion without providing additional antenna wiring (Nubia, paragraphs [0088]).

Regarding claim 10, the combination of Pascolini and Nubia as referred in claim 9 teaches the following:
further comprising a Universal Serial Bus (USB) module (Nubia, the female connector portion of the USB-C interface 10 that connects to an external cable, paragraphs [0090]-[0091]); and wherein the housing further defines a through hole (Nubia, it is inherent that there would need to be a through hole for the USB module), the through hole corresponds to the USB module, and the USB module is partially exposed from the through hole (Nubia, it is inherent that the USB module would need to be partially exposed from the through hole in order to allow it to be connected with a USB cable).
The combination of Pascolini and Nubia does not explicitly teach wherein the USB module is disposed on a surface of the coupling portion away from the radiating portion. 
However Nubia suggests that the USB module is disposed on a surface of the coupling portion away from the radiating portion since the USB interface is described as connected to the grounding portion and spaced apart from the radiating portion (paragraph [0090]-[0091]). Therefore there would need to be some portion that holds and connected to the female connector portion of the USB-C interface 10 that keeps it separate from the radiating portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna structure of the combination of Pascolini and Nubia to include a Universal Serial Bus (USB) module that is disposed on a surface of the coupling portion away from the radiating portion as suggested by the teachings of Nubia in order to use the coupling portion to hold and connect the female connector portion of the USB-C interface 10 to the grounding plane, but also keeps it separate from the radiating portion, so that the USB module would act as an input/output device in order to allow for data transfer to occur through the coupling portion (Pascolini, paragraph [0037]), which can also be used to allow the antenna structure to operate in an additional frequency due to the close proximity of the coupling portion with the radiating portion without providing additional antenna wiring (Nubia, paragraphs [0088]).

Regarding claim 11, Pascolini as referred in claim 9 teaches the following:
wherein the housing comprises a back plate (Pascolini, element 52, figures 3 and 8A, paragraph [0042], “Ground plane 52 may be formed … from conductive structures that form exterior parts of housing 12”) and a side frame (Pascolini, elements 16 and 16’, figures 1, 3, and 8A), the side frame is positioned around a periphery portion of the back plate (Pascolini, as shown in figures 1 and 3), the side frame comprises an end portion (Pascolini, End, figure 3 as shown above), a first side portion (Pascolini, 1st, figure 3 as shown above), and a second side portion (Pascolini, 2nd, figure 3 as shown above), the first side portion and the second side portion are respectively connected to two ends of the end portion (Pascolini, figure 3 as shown above); and wherein the slot is defined in the back plate and cuts through the first side portion and the second side portion (Pascolini, as shown in figures 3 and 8A)

Regarding claim 12, the combination of Pascolini and Nubia as referred in claim 11 teaches the following:
wherein the feed source (Pascolini, element 92, figure 8A) is electrically connected to the radiating portion (Pascolini, element 16’, figure 8A) through the matching circuit (Pascolini, element 96, figure 8A), so as to divide the radiating portion into a first radiating section (Pascolini, HB section, figure 8A) and a second radiating section (Pascolini, LB section, figure 8A); and wherein one portion of the radiating portion between the feed source and the first side portion is the first radiating section (Pascolini, HB radiating section, figure 8A), and another portion of the radiating portion between the feed source and the second side portion is the second radiating section (Pascolini, LB radiating section, figure 8A).

Regarding claim 13, the combination of Pascolini and Nubia as modified in claim 12 teaches the following:
wherein when the feed source (Pascolini, element 92, figure 8A) supplies current, the current flows through the matching circuit (Pascolini, element 96, figure 8A) and the first radiating section (Pascolini, HB radiating section, figure 8A) to excite a first resonant mode for generating radiation signals in a first frequency band (Pascolini, HB, figure 8A); wherein the current flowing through the matching circuit further flows through the second radiating section (Pascolini, LB radiating section, figure 8A) to excite a second resonant mode for generating radiation signals in a second frequency band  (Pascolini, LB, figure 8A); and wherein a frequency of the first frequency band is higher than a frequency of the second frequency band  (Pascolini, figures 8A-8B, paragraph [0055]).

Regarding claim 14, the combination of Pascolini and Nubia as modified in claim 13 teaches the following:
wherein the connecting portion (Pascolini, element 94, figure 8A) is positioned between the feed source (Pascolini, element 92, figure 8A) and the first side portion (Pascolini, 1st, figure 3 as shown above), one end of the connecting portion is electrically connected to the first radiating section (Pascolini, element 16’, figure 8A), and another end of the connecting portion is electrically connected to the grounding portion (Pascolini, element 52, figure 8A); and wherein the first frequency band is adjusted by adjusting a length of the connecting portion and a grounding location of the connecting portion (Pascolini, it is inherent that changing the grounding location and length of the connecting portion (which is acting as a short to ground) would adjust the first frequency band of the antenna).

Regarding claim 15, Pascolini as modified in claim 12 teaches the antenna structure without explicitly teaching the following:
wherein the coupling portion comprises a connecting section and a coupling section, one end of the connecting section is perpendicularly connected to one end of the grounding portion adjacent to the slot, and another end of the connecting section extends along a direction perpendicular to the back plate and parallel to the end portion; and wherein one end of the coupling section is perpendicularly connected to one end of the connecting section away from the grounding portion, another end of the coupling section extends along a direction parallel to the back plate towards the end portion, and the coupling section is parallel to the radiating portion.
However Nubia does teach that the coupling portion is connected to the grounding portion (“the USB-C interface 10 is connected to the ground of the circuit board” and “the USB-C interface 10 and the small PCB board can be connected through metal springs and screws, and connected to the metal connection area 50 through the small PCB board”, paragraph [0091]) and another end spaced apart from the radiating portion (“Further, there is a gap between the USB-C interface 10 and the antenna radiation area 20”, paragraph [0090]). This suggests that there would need to be a connecting section and a coupling section.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the coupling portion of Pascolini as modified to comprise a connecting section and a coupling section, one end of the connecting section is perpendicularly connected to one end of the grounding portion adjacent to the slot, and another end of the connecting section extends along a direction perpendicular to the back plate and parallel to the end portion; and wherein one end of the coupling section is perpendicularly connected to one end of the connecting section away from the grounding portion, another end of the coupling section extends along a direction parallel to the back plate towards the end portion, and the coupling section is parallel to the radiating portion as suggested by the teachings of Nubia in order to allow for there to be space between the coupling portion and the radiating portion which can be used to allow for capacitive coupling with the radiating portion to allow a third frequency to resonant (paragraph [0088]).

Regarding claim 16, the combination of Pascolini and Nubia as modified in claim 15 teaches the following:
wherein when the feed source supplies current, the current flows through the second radiating section and is coupled to the coupling portion through the second radiating section (Nubia, paragraph [0088]); wherein the second radiating section generates a harmonic frequency to excite a third resonant mode for generating radiation signals in a third frequency band (Nubia, paragraph [0088]); and wherein the third frequency band is adjusted by adjusting a size of the coupling portion, a location of the coupling portion, and a distance between the coupling portion and the second radiating section (Nubia, it is inherent that changing the size, location, and distance of the coupling portion to the second radiating section would adjust the resonant frequency band).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pascolini et al. (US 2013/0169490, hereby referred as Pascolini) in view of Nubia Technology Co LTD (CN 107069211, hereby referred as Nubia), and further in view of Chen et al. (US 2014/0354497, hereby referred as Chen).
Regarding claim 8, the combination of Pascolini and Nubia as modified in claim 4 teaches the following:
further comprising a switching circuit (Pascolini, elements 98 and 104, figure 8A), wherein the switching circuit comprises a switch (Pascolini, element 104, figure 8A, paragraphs [0053]-[0054]), the switch is electrically connected to the second radiating section (Pascolini, LB radiating section, figure 8A).
The combination of Pascolini and Nubia does not explicitly teach wherein the switching circuit comprises a plurality of switching elements, the switching elements are connected in parallel to each other, one end of each switching element is electrically connected to the switch and the other end of each switching element is grounded; and wherein the second radiating section is switched to connect with different switching elements through switching of the switch for adjusting the second frequency band.
However Pascolini also teaches the switching circuit is grounded (as shown in figure 8A); and wherein the second radiating section (Pascolini, LB radiating section, figure 8A) is switched through switching of the switch for adjusting the second frequency band (paragraphs [0053]-[0054], figure 8B).
Chen suggests the teachings of further comprising a switching circuit (elements S, figure 2), wherein the switching circuit comprises a switch (elements SW1-SW2, figure 2) and a plurality of switching elements (elements L2-L4, figure 2), the switch is electrically connected to the radiating section (elements 10, figure 2), the switching elements are connected in parallel to each other (as shown in figure 2), one end of each switching element is electrically connected to the switch and the other end of each switching element is grounded (as shown in figure 2); and wherein the radiating section is switched to connect with different switching elements through switching of the switch for adjusting the second frequency band (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the switching circuit of the combination of Pascolini and Nubia to include a plurality of switching elements, the switching elements are connected in parallel to each other, one end of each switching element is electrically connected to the switch and the other end of each switching element is grounded; and wherein the second radiating section is switched to connect with different switching elements through switching of the switch for adjusting the second frequency band as suggested by the teachings of Pascolini and Chen in order to provide the switching circuit with more options of different impedances which can allow the second radiating section to be optimized in a multitude to resonant frequency bands (Chen, paragraph [0020]).

Regarding claim 17, the combination of Pascolini and Nubia as modified in claim 13 teaches the following:
further comprising a switching circuit (Pascolini, elements 98 and 104, figure 8A), wherein the switching circuit comprises a switch (Pascolini, element 104, figure 8A, paragraphs [0053]-[0054]), the switch is electrically connected to the second radiating section (Pascolini, LB radiating section, figure 8A).
The combination of Pascolini and Nubia does not explicitly teach wherein the switching circuit comprises a plurality of switching elements, the switching elements are connected in parallel to each other, one end of each switching element is electrically connected to the switch and the other end of each switching element is grounded; and wherein the second radiating section is switched to connect with different switching elements through switching of the switch for adjusting the second frequency band.
However Pascolini also teaches the switching circuit is grounded (as shown in figure 8A); and wherein the second radiating section (Pascolini, LB radiating section, figure 8A) is switched through switching of the switch for adjusting the second frequency band (paragraphs [0053]-[0054], figure 8B).
Chen suggests the teachings of further comprising a switching circuit (elements S, figure 2), wherein the switching circuit comprises a switch (elements SW1-SW2, figure 2) and a plurality of switching elements (elements L2-L4, figure 2), the switch is electrically connected to the radiating section (elements 10, figure 2), the switching elements are connected in parallel to each other (as shown in figure 2), one end of each switching element is electrically connected to the switch and the other end of each switching element is grounded (as shown in figure 2); and wherein the radiating section is switched to connect with different switching elements through switching of the switch for adjusting the second frequency band (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the switching circuit of the combination of Pascolini and Nubia to include a plurality of switching elements, the switching elements are connected in parallel to each other, one end of each switching element is electrically connected to the switch and the other end of each switching element is grounded; and wherein the second radiating section is switched to connect with different switching elements through switching of the switch for adjusting the second frequency band as suggested by the teachings of Pascolini and Chen in order to provide the switching circuit with more options of different impedances which can allow the second radiating section to be optimized in a multitude to resonant frequency bands (Chen, paragraph [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845